DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-14 appears herein.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (hereinafter “Yates”) (US 2017/0105791 A1), in view of XU (CN 102156760 A), in view of Houser et al. (hereinafter “Houser”) (US 2012/0116391 A1), and further in view of Bowers et al. (hereinafter “Bowers”).
Regarding claims 1, 3, and 14, Yates teaches
An electrosurgical instrument (Fig. 1, Char. 110: electrosurgical instrument);
A generator (Fig. 1, Char. 120: generator) including:
(Page 3, Par. [0036]: the control circuit (125) may comprise at least one processor); and
a memory having stored thereon instructions which, when executed by the processor, cause the generator to: (Page 3, Par. [0036]: the control circuit comprises a memory operatively associated with the processor, and is used to control generator 120)
provide an indicated treatment energy to the instrument, the indicated treatment energy being set by a user (Page 3, Par. [0036]: the electrosurgical system (100) includes generator (120) and can be configured to supply electrical energy, ultrasonic energy, heat energy, or any combination thereof to the tissue of a patient)
receive signals from the instrument over time relating to a load impedance between the active electrode and the return electrode of the instrument; (Page 11-12, Par. [0114] - [0115]: impedance measurements are used to detect a short circuit between the electrodes. A drop in the impedance between the electrodes below a threshold impedance to indicate the presence a short circuit can be determined using averages of various electrical parameters and/or cumulative measures of various electrical parameters over time.)
determine based on the signals that the active electrode and the return electrode are currently shorted together (Page 19, Claim 18) and determine that, prior to the short, the instrument was grasping tissue between the active electrode and the return electrode; (Pages 11-12, Par. [0114] - [0115]: The control circuit can differentiate when a low impedance condition is due to tissue effects, or a short circuit. By determining that the low impedance is due to a tissue effect, it would sense the presence of tissue. Additionally, this process is continuous and would occur during the time prior to the short as well.) based on the load impedance decreasing from above a threshold to below a threshold (Pages 11- 12, Par. [0114]: the electrosurgical system may determine if the impedance between the electrodes has dropped below a threshold impedance.); and
based on the determination, reduce a current limit of treatment energy being provided to the instrument to below the corresponding current limit. (Page 7, Par. [0070]: The generator ceases providing the electrosurgical signal when a short circuit is detected. In this case, the current limit would be effectively set to zero.)
Yates does not explicitly teach the determination that the active and return electrodes are currently shorted together is based on a crest factor; the determination that the instrument was grasping tissue between the active electrode and the return electrode is based on at least one of a pressure sensor or a light sensor; or the indicated treatment energy has a corresponding current limit.
XU, in a similar field of endeavor, teaches that a crest factor can be used to determine the presence of a short circuit. (Page 4, Step 3: Fault Modeling, Fault mode 2: short circuit; Page 7, Step 6: Failure criterion setting: The signal wave crest factor is a critical parameter used in the parameter diagnostic method of determining that the fault condition is present.)
Furthermore, a crest factor would be considered a cumulative measure of an electrical parameter over time.

The combination of Yates/XU, as discussed above, does not explicitly teach the determination that the instrument was grasping tissue between the active electrode and the return electrode is based on at least one of a pressure sensor or a light sensor; or the indicated treatment energy has a corresponding current limit.
Houser, in a similar field of endeavor, teaches the use of an ultrasonic treatment device (Fig. 2, Char. 150: surgical instrument) comprising a force sensor (Fig. 3A, Char. 226: distal clamp sensor) and an inclinometer (Fig. 3A, Char. 246: inclinometer) attached to a clamp arm, (Fig. 3A, Char. 240: clamp arm) wherein the angle and force applied to the clamp arm are used by a control unit (Fig. 2, Char. 1000: control unit) to determine the presence of tissue being grasped by the clamp arm and an ultrasonic blade, (Fig. 3A, Char. 210: blade) and the change output parameters according to the size and density of the grasped tissue. (Pages 5-6, Par. [0049]: When clamp sensor (226) detects a force applied to clamp arm (240), control unit (1000) determines the thickness and density of the clamped tissue and activates transducer (180) at one of three predetermined levels accordingly. A force measurement of zero would suggest that no tissue is present, at which point control unit (1000) deactivates or prevents the activation of transducer (180))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Yates/Xu, as discussed above, to incorporate the teachings of Houser, and include a force sensor and inclinometer configured to be used by control circuit of Yates to determine the presence, size and density of tissue being grasped and change the output settings accordingly. Doing so would allow for more efficiency, as the amount of energy output would be tailored to the size and density of the tissue. Detecting the presence of tissue prior to energy activation would minimize the risk of applying energy without tissue being present, minimizing the risk of accidentally damaging the device.
The combination of Yates/XU/Houser, as discussed above, does not explicitly teach the indicated treatment energy has a corresponding current limit.
Bowers, in an analogous device, teaches limiting a maximum output current of an electrosurgical generator. (Col. 3, Lines 47-62)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Yates/Xu/Houser, as discussed above, to incorporate the teachings of Bowers and include a corresponding current limit on the indicated treatment energy. Doing so 
Regarding Claims 8 and 10, the claims are rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 1 and 3 above, since operation of the prior art relied on to reject apparatus claims 1 and 3 would naturally result in the step of method claims 8 and 14 being satisfied.
Regarding claim 2, the combination of Yates/XU/Houser/Bowers, as applied to claims 1, 3, and 14 above, may not explicitly teach the corresponding current limit is less than a maximum current that is capable of being provided to the instrument.
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
as per (1), there is a need to prevent unintentional damage from occurring to the electrosurgical device and/or the patient. As per (2), one of ordinary skill in the art would recognize that the corresponding current limit can only be selected from the following options: (A) wherein the corresponding current limit is below the maximum current capable of being provided to the instrument; or (B) wherein the corresponding current limit is at/above the maximum current capable of being provided to the instrument. As per (3), one of ordinary skill in the art would recognize that modifying the prior art based on the finite number of predictable solutions outlined herein can be done without changing the principles of operation of the prior art, and without changing the intended purpose of the prior art. As such, one of ordinary skill in the art would have a reasonable expectation of success when modifying the prior art. As per (4), setting the corresponding current limit at/above the maximum current that is capable of being provided to the instrument would increase the risk of the instrument unintentionally receiving an unsafe amount of current from the generator. This would pose a great risk of damaging both the patient and device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of the combination of Yates/XU/Houser/Bowers, as applied to claims 1, 3, and 14 above, and to have modified them by having the corresponding current limit be less than a maximum current capable of being provided to the instrument, as a matter of trying a finite number of predictable solutions, in order to provide for improved safety features and minimize the risk of the 
Regarding Claim 9, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 2 above, since operation of the prior art relied on to reject apparatus claim 2 would naturally result in the step of method claim 9 being satisfied.
Regarding claim 4, the combination of Yates/XU/Houser/Bowers, as applied to claims 1, 3 and 14 above, teaches the load impedance threshold is approximately four ohms. (YATES: Page 11, Par. [0109]: a short circuit is typically not indicated unless the impedance is less than approximately four ohms)
Regarding Claim 11, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 4 above, since operation of the prior art relied on to reject apparatus claim 4 would naturally result in the step of method claim 11 being satisfied.
Regarding claim 5, the combination of Yates/XU/Houser/Bowers teaches an indicator configured to indicate that the active electrode and the return electrode are shorted, wherein the indicator is one of a visual indicator or an audio indicator. (Page 7, Par. [0070]: The generator may give an audible or visual indication to the clinician to change the electrode placement and/or remove the short. The parts of the generator providing these indications are indicators)
Claims 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 2017/0105791 A1), in view of XU (CN 102156760 A), in view of Houser (US 2012/0116391 A1), in view of Bowers (US 4,727,874), as applied to claims 1 and 8 respectively above, and further in view of Waldstreicher et al. (hereinafter “Waldstreicher”) (US 10,702,337 B2).
Regarding claim 6, the combination of Yates/XU/Houser/Bowers, as applied to claims 1, 3, and 14 above, teaches the memory stores further instructions which, when executed by the processor, further cause the generator to (Yates: Page 3, Par. [0036]: the control circuit comprises a memory operatively associated with the processor, and is used to control generator 120):
receive further signals from the instrument relating to the load impedance between the active electrode and the return electrode; (Yates: Page 11-12, Par. [0114] - [0115]: impedance measurements are used to detect a short circuit between the electrodes.)
The combination of Yates/XU/Bowers, as applied to claims 1, 3, and 14 above, does not explicitly teach the indicated treatment energy has a corresponding voltage limit.
Bowers further teaches limiting a maximum output voltage of an electrosurgical generator. (Col. 3, Lines 47-58)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combination of Yates/XU/Houser/Bowers, as applied to claims 1, 3, and 14 above, to further incorporate the teachings of Bowers and include a corresponding voltage limit on the indicated treatment energy. Doing so would allow for the reduction of flash and 
The combination of Yates/XU/Houser/Bowers, as discussed above, does not explicitly teach that the generator determines based on the further signals that the load impedance is above a threshold; and based on the determination that the load impedance is above the threshold, reduce a voltage limit of treatment energy being provided to the instrument to below the corresponding voltage limit.
Waldstreicher, in a similar field of endeavor, teaches 
a processor determines that the load impedance is above a threshold (Col. 16, Lines 31-36); and
based on the determination that the load impedance is above the threshold, reduce a voltage of treatment energy being provided to the instrument to below the corresponding voltage limit. (Col. 16, Lines 31-49)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Yates/XU/Houser/Bowers, as discussed above, to incorporate the teachings of Waldstreicher and allow the generator to determine that the load impedance is above a threshold and based on the determination that the load impedance is above a threshold, reduce a voltage of treatment energy being provided to the instrument to below the corresponding voltage limit. Doing so would allow for the device to be capable of adjusting the depth of penetration, granting greater control over the device, 
Regarding Claim 12, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 6 above, since operation of the prior art relied on to reject apparatus claims 6 would naturally result in the step of method claim 12 being satisfied.
Regarding claim 7, the combination of Yates/XU/Houser/Bowers/Waldstreicher, as applied to claim 6 above, does not explicitly teach the corresponding voltage limit is less than a maximum voltage that is capable of being provided to the instrument.
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
as per (1), there is a need to prevent unintentional damage from occurring to the electrosurgical device and/or the patient. As per (2), one of ordinary skill in the art would recognize that the corresponding voltage limit can only be selected from the following options: (A) wherein the corresponding voltage limit is below the maximum voltage capable of being provided to the instrument; or (B) wherein the corresponding voltage limit is at/above the maximum voltage capable of being provided to the instrument. As per (3), one of ordinary skill in the art would recognize that modifying the prior art based on the finite number of predictable solutions outlined herein can be done without changing the principles of operation of the prior art, and without changing the intended purpose of the prior art. As such, one of ordinary skill in the art would have a reasonable expectation of success when modifying the prior art. As per (4), setting the corresponding voltage limit at/above the maximum voltage that is capable of being provided to the instrument would increase the risk of the instrument unintentionally receiving an unsafe amount of voltage from the generator. This would pose a great risk of damaging both the patient and device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of the combination of Yates/XU/Houser/Bowers/Waldstreicher, as applied to claim 6 above, and to have modified them by having the corresponding voltage limit be less than a maximum voltage capable of being provided to the instrument, as a matter of trying a finite number of predictable solutions, in order to provide for improved safety features and 
Regarding Claim 13, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 7 above, since operation of the prior art relied on to reject apparatus claims 7 would naturally result in the step of method claim 13 being satisfied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794